Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used to designate both the convexly curved north pole outer face (Page 13 lines 12-13) and radially outer end (Page 10 lines 12-13).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both the concavely curved south pole inner face (Page 13 lines 13-14) and radially inner end (Page 10 lines 12-13).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “25” has been used to designate both the spacer rings (Page 14 line 5) and gaps (Page 14 line 2).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
On page 4, lines 15-16 read “the orbiting magnetic fields such materials’ paths”, where the word “such” seems improper. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 7 and 8 recite “magnetically transparent spacers”. The Examiner interprets the term “magnetically transparent” to mean “magnetically permeable”. The term is indefinite because the specification does not clearly define the term.
Claims 6, 9 and 10 are rejected due to their dependency on previously rejected claims. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 6 recites limitations which fail to further limit the subject matter recited in claim 5.
Claim 7 recites limitations which fail to further limit the subject matter recited in claim 6.
Claim 9 recites limitations which fail to further limit the subject matter recited in claim 8.
Claim 10 recites limitations which fail to further limit the subject matter recited in claim 9.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Israelson et al. (US 3454913).
Regarding claim 1, Israelson et al. (US 3454913) teaches a magnetic separating conveyor output roll (Col. 1 lines 12-14) comprising: 
(a) a first plurality of magnetic rings (see Fig. 4 Modified), each of such magnetic rings having radially inner and radially outer ends, said each magnetic ring having annular north and south poles respectively positioned at its radially outer (Fig. 4 #N) and radially inner ends (Col. 4 lines 9-13); and 
(b) a second plurality of magnetic rings (see Fig. 4 Modified), each of such magnetic rings having radially inner and radially outer ends, said each magnetic ring having annular north and south poles respectively positioned at its radially inner (Col. 4 lines 13-26) and radially outer ends (Fig. 4 #S); wherein 

    PNG
    media_image1.png
    266
    320
    media_image1.png
    Greyscale

Figure 4 Modified
Regarding claim 2, Israelson et al. (US 3454913) teaches a magnetic separating conveyor output roll (Col. 1 lines 12-14) wherein each magnetic ring's radial cross section is rectangular (Fig. 4 #112). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Israelson et al. (US 3454913) in view of Miyata (US 3389794). 
Regarding claim 3, Israelson et al. (US 3454913) teaches a magnetic separating conveyor output roll (Col. 1 lines 12-14) wherein each magnetic ring (Fig. 4 #112) is segmented by a circumferential array of radially extending seams (see Fig. 3 Modified). 

    PNG
    media_image2.png
    272
    258
    media_image2.png
    Greyscale

Figure 3 Modified
Israelson et al. (US 3454913) lacks teaching how the elements are connected in the magnetic separating conveyor output roll, and specifically lacks teaching a first plurality of adhesive bonds, each such bond residing at one of said seams.
Miyata (US 3389794) teaches a magnetic separating conveyor output roll wherein each magnetic ring (Fig. 2 #17) is segmented by a circumferential array of radially extending seams (Fig. 2 #21), and further comprising a first plurality of adhesive bonds, each such bond residing at one of said seams (Col. 2 lines 49-51). Miyata states that the magnets are united through a suitable cement such as epoxy resin glue (Col. 2 lines 49-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Israelson et al. (US 3454913) to include a first plurality of adhesive bonds residing at seams as taught by Miyata (US 3389794) in order to securely unite magnets throughout a ring without impacting the magnetic fields. 
Regarding claim 4, Israelson et al. (US 3454913) teaches a magnetic separating conveyor output roll (Col. 1 lines 12-14) comprising a plurality of armature resisting gaps (Col. 4 lines 17-20), each such gap being positioned between an adjacent pair of the magnetic rings (Fig. 4 gap formed by #115). 
Claims 5-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Israelson et al. (US 3454913) in view of Miyata (US 3389794) and further in view of Jung (US 4882043). 
Regarding claim 5, Israelson et al. (US 3454913) lacks teaching a magnetic separating conveyor output roll comprising a plurality of magnetically transparent spacers, each such spacer being positioned within one of the armature resisting gaps.
Jung (US 4882043) teaches a magnetic separating conveyor output roll (Col. 1 lines 7-13) comprising a plurality of magnetically transparent spacers (Col. 4 lines 17-19), each such spacer (Fig. 1 #14) being positioned within one of the armature resisting gaps (Fig. 1, gaps between magnetic disks #12). Jung states that the spacers are of the types conventionally used in a roll type magnetic separator (Col. 4 lines 23-25). Jung also states that the highest magnetic field was experienced across the spacer (Col. 4 lines 33-37) and therefore, the feed of the materials was controlled to maximize the exposure to a magnetic field and increase the degree of separation (Col. 4 lines 38-43; 55-57). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Israelson et al. (US 3454913) to include the magnetically transparent spacers positioned within one of the armature resisting gaps as taught by Jung (US 4882043) in order to provide a location where materials would be exposed to a maximized magnetic field, resulting in a higher degree of separation. 
Regarding claim 6, Israelson et al. (US 3454913) teaches a magnetic separating conveyor output roll (Col. 1 lines 12-14) further comprising an armaturing cylinder (Col. 4 lines 6-10), said cylinder radially inwardly underlying the magnetic rings' radially inner ends (Fig. 2 #110).
Regarding claim 7, Israelson et al. (US 3454913) lacks teaching a magnetic separating conveyor output roll comprising a second plurality of adhesive bonds, each such bond joining one of the magnetic rings with one of the magnetically transparent spacers. 
As mentioned regarding claim 5, Jung (US 4882043) teaches a magnetic separating conveyor output roll (Col. 1 lines 7-13) comprising a plurality of magnetically transparent spacers (Col. 4 lines 17-
As mentioned regarding claim 3, Miyata (US 3389794) teaches a magnetic separating conveyor output roll comprising a first plurality of adhesive bonds, each such bond residing at one of said seams (Col. 2 lines 49-51). Miyata (US 3389794) also teaches a magnetic separating conveyor output roll comprising a second plurality of adhesive bonds (Col. 3 lines 5-9), joining the magnetic rings (Fig. 2 #17) with elements placed between each magnetic ring (Fig. 1 #30). Miyata states that the elements are united through a suitable adhesive such as epoxy resin glue (Col. 3 lines 49-51).
Had the modification been made to include the magnetic transparent spacers as taught by Jung (US 4882043), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify Israelson et al. (US 3454913) to include a second plurality of adhesive bonds as taught by Miyata (US 3389794) in order to securely unite the magnetic rings with magnetic transparent spacers without impacting the magnetic fields. 
Regarding claim 8, Israelson et al. (US 3454913) lacks teaching a magnetic separating conveyor output roll wherein each magnetically transparent spacer comprises a non-magnetic ring. 
Jung (US 4882043) teaches a magnetic separating conveyor output roll (Col. 1 lines 7-13) wherein each magnetically transparent spacer (Fig. 1 #14) comprises a non-magnetic ring (Abstract lines 3-7).
As mentioned regarding claim 5, Jung states that the spacers are of the types conventionally used in a roll type magnetic separator (Col. 4 lines 23-25). Jung also states that the highest magnetic field was experienced across the spacer due to the spacer’s magnetic properties (Col. 4 lines 33-37) and therefore, the feed of the materials could be controlled to maximize the exposure to a magnetic field and increase the degree of separation (Col. 4 lines 38-43; 55-57). 

Regarding claim 9, Israelson et al. (US 3454913) teaches a magnetic separating conveyor output roll (Col. 1 lines 12-14) wherein the armaturing cylinder is composed of iron or mild steel (Col. 2 lines 54-58). 
Regarding claim 10, Israelson et al. (US 3454913) lacks teaching a magnetic separating conveyor output roll wherein each non-magnetic ring is composed of aluminum. 
Jung (US 4882043) teaches a magnetic separating conveyor output roll (Col. 1 lines 7-13) wherein each non-magnetic ring is composed of non-magnetic sheet metal having a high magnetic permeability (Abstract lines 3-7; Col. 4 lines 17-19). Jung does not explicitly state that this material is aluminum however, it is well known in the art that aluminum is a non-magnetic metal with a high magnetic permeability.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Israelson et al. (US 3454913) to include a magnetically transparent spacer made of aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        

/M.K.D./Examiner, Art Unit 3655